         Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


Conservation Law Foundation, Inc.,
                                                    :
       Plaintiff,                                   :
v.                                                  :   Case No. 3:20-cv-00234-JAM
                                                    :
DATTCO, Inc.,                                       :
                                                    :
       Defendant.                                   :
                                                    :
                                                    :


                            DEFENDANT DATTCO, INC.’S
                        ANSWER AND AFFIRMATIVE DEFENSES

       Defendant DATTCO, Inc. (“DATTCO”), by and through its attorneys Robinson & Cole

LLP, hereby responds to the Conservation Law Foundation, Inc.’s Complaint (the “Complaint”)

as follows:

       1.      The allegations in Paragraph 1 of the Complaint set forth a characterization of

plaintiff’s claims to which no response is required. To the extent a response is necessary,

DATTCO admits that the Conservation Law Foundation, Inc. has filed this lawsuit, but it denies

the remainder of the allegations contained in Paragraph 1 of the Complaint.

       2.      DATTCO admits that it has entered into contracts with certain Connecticut public

school districts, the terms of which contracts, including financial terms, speak for themselves,

and that it owns, leases, operates, and/or manages vehicle lots that contain school buses.

DATTCO denies the remainder of the allegations contained in Paragraph 2 of the Complaint.
         Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 2 of 23




        3.      DATTCO denies the allegations that it unlawfully pollutes the communities in

which it operates. DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the remainder of the allegations contained in Paragraph 3 of the Complaint.

        4.      DATTCO denies the allegations contained in Paragraph 4 of the Complaint.

        5.      DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 5 of the Complaint.

        6.      DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 6 of the Complaint.

        7.      DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 7 of the Complaint.

        8.      DATTCO denies the allegations contained in Paragraph 8 of the Complaint.

        9.      DATTCO denies the allegations contained in Paragraph 9 of the Complaint.

        10.     DATTCO denies the allegations contained in Paragraph 10 of the Complaint.

        11.     The allegations in Paragraph 11 of the Complaint set forth a characterization of

plaintiff’s claims to which no response is required.

        12.     Paragraph 12 of the Complaint is a characterization of plaintiff’s claims and

request for relief to which no response is required.

                                    JURISDICTION & VENUE

        13.     The allegations asserted in Paragraph 13 of the Complaint are conclusions of law

to which no response is required.

        14.     DATTCO admits that it received the letter attached at Exhibit 1 to the Complaint,

which letter speaks for itself.



                                                -2-
         Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 3 of 23




       15.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 15 of the Complaint.

       16.     DATTCO admits the allegations in Paragraph 16 of the Complaint.

       17.     The allegations asserted in Paragraph 17 of the Complaint are conclusions of law

to which no response is required.

       18.     The allegations asserted in Paragraph 18 of the Complaint are conclusions of law

to which no response is required.

       19.     The allegations asserted in Paragraph 19 of the Complaint are conclusions of law

to which no response is required.

       20.     The allegations asserted in Paragraph 20 of the Complaint are conclusions of law

to which no response is required.

                                        THE PLAINTIFF

       21.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 21 of the Complaint.

       22.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 22 of the Complaint.

       23.     The allegations asserted in Paragraph 23 of the Complaint are conclusions of law

to which no response is required.

       24.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 24 of the Complaint.

       25.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 25 of the Complaint.



                                               -3-
         Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 4 of 23




       26.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 26 of the Complaint.

       27.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 27 of the Complaint.

       28.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 28 of the Complaint.

       29.     DATTCO denies the allegations contained in Paragraph 29 of the Complaint.

       30.     DATTCO denies the allegations contained in Paragraph 30 of the Complaint.

                                       THE DEFENDANT

       31.     DATTCO admits the allegations contained in Paragraph 31 of the Complaint.

       32.     The allegations asserted in Paragraph 32 of the Complaint are conclusions of law

to which no response is required.

       33.     DATTCO admits the allegations contained in Paragraph 33 of the Complaint.

       34.     DATTCO admits that it owns and/or operates a fleet of over 1,000 vehicles, but

denies the remainder of the allegations contained in Paragraph 34 of the Complaint.

       35.     DATTCO admits the allegations contained in Paragraph 35 of the Complaint.

       36.     DATTCO admits the allegations contained in Paragraph 36 of the Complaint.

       37.     DATTCO admits that it provides transportation services pursuant to contracts

with certain public school districts in Connecticut, the existence and substance of which

contracts speak for themselves. DATTCO further notes that certain towns listed above are

irrelevant to plaintiff’s Complaint as there are no further allegations with regard to certain towns

in the Complaint.



                                                -4-
         Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 5 of 23




        38.     DATTCO admits that it maintains contracts, the terms of the terms of which

contracts, including financial terms, speak for themselves.

                                     LEGAL BACKGROUND

Citizen Enforcement of the Clean Air Act

        39.     The allegations asserted in Paragraph 39 of the Complaint characterize and quote

a federal statute to which no response is required. To the extent a response is required, DATTCO

notes that the referenced statute speaks for itself.

        40.     The allegations asserted in Paragraph 40 of the Complaint characterize a federal

statute and federal case law to which no response is required. To the extent a response is

required, DATTCO notes that the referenced statute and case speak for themselves.

        41.     The allegations asserted in Paragraph 41 of the Complaint characterize a federal

statute to which no response is required. To the extent a response is required, DATTCO notes

that the referenced statute speaks for itself.

        42.     The allegations asserted in Paragraph 42 of the Complaint characterize a federal

statute to which no response is required. To the extent a response is required, DATTCO notes

that the referenced statute speaks for itself.

        43.     The allegations asserted in Paragraph 43 of the Complaint characterize a federal

statute to which no response is required. To the extent a response is required, DATTCO notes

that the referenced statute speaks for itself.

        44.     The allegations asserted in Paragraph 44 of the Complaint characterize case law to

which no response is required. To the extent a response is required, DATTCO notes that the

referenced case speaks for itself.



                                                 -5-
         Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 6 of 23




       45.     The allegations asserted in Paragraph 45 of the Complaint characterize a federal

statute and federal regulations to which no response is required. To the extent a response is

required, DATTCO notes that the referenced statute and regulations speak for themselves.

The Anti-Idling Regulation

       46.     The allegations asserted in Paragraph 46 of the Complaint characterize a federal

statute and federal regulations to which no response is required. To the extent a response is

required, DATTCO notes that the referenced statute and regulations speak for themselves.

       47.     The allegations asserted in Paragraph 47 of the Complaint characterize and quote

a state regulation to which no response is required. To the extent a response is required,

DATTCO notes that the referenced regulation speaks for itself.

       48.     The allegations asserted in Paragraph 48 of the Complaint characterize and quote

a state regulation to which no response is required. To the extent a response is required,

DATTCO notes that the referenced regulation speaks for itself.

       49.     The allegations asserted in Paragraph 49 of the Complaint characterize and quote

a state regulation to which no response is required. To the extent a response is required,

DATTCO notes that the referenced regulation speaks for itself.

                                  FACTUAL BACKGROUND

The Harms of Idling

       50.     In response to Paragraph 50 of the Complaint, DATTCO admits that, depending

on the type of vehicle and the equipment contained in that vehicle, the combustion process that

takes place in internal combustion engines generates energy to power the vehicle and certain

combustion byproducts.




                                               -6-
         Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 7 of 23




       51.     In response to Paragraph 51 of the Complaint, DATTCO admits that, depending

on the type of vehicle and the equipment contained in that vehicle, combustion byproducts may

be routed through a vehicle’s exhaust system and ultimately into its surroundings.

       52.     In response to Paragraph 52 of the Complaint, DATTCO admits that, depending

on the type of vehicle and the equipment contained in that vehicle, including but not limited to

whether a vehicle has a catalytic converter, the catalytic converter can filter combustion

byproducts. DATTCO denies knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations in Paragraph 52 of the Complaint.

       53.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 53 of the Complaint.

       54.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 54 of the Complaint.

       55.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 55 of the Complaint.

       56.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 56 of the Complaint.

       57.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 57 of the Complaint.

       58.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 58 of the Complaint.

       59.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 59 of the Complaint.



                                               -7-
         Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 8 of 23




       Fine Particulate Matter

       60.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 60 of the Complaint.

       61.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 61 of the Complaint.

       62.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 62 of the Complaint.

       63.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 63 of the Complaint.

       64.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 64 of the Complaint.

       65.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 65 of the Complaint.

       66.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 66 of the Complaint.

       67.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 67 of the Complaint.

       68.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 68 of the Complaint.

       69.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 69 of the Complaint.




                                               -8-
         Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 9 of 23




       Nitrogen Oxide Compounds

       70.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 70 of the Complaint.

       71.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 71 of the Complaint.

       72.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 72 of the Complaint.

       73.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 73 of the Complaint.

       74.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 74 of the Complaint.

       75.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 75 of the Complaint.

       76.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 76 of the Complaint.

       77.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 77 of the Complaint.

       78.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 78 of the Complaint.

       Sulfur Dioxide

       79.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 79 of the Complaint.



                                               -9-
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 10 of 23




       80.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 80 of the Complaint.

       81.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 81 of the Complaint.

       Benzene

       82.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 82 of the Complaint.

       83.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 83 of the Complaint.

       84.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 84 of the Complaint.

       85.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 85 of the Complaint.

       86.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 86 of the Complaint.

       Formaldehyde

       87.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 87 of the Complaint

       88.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 88 of the Complaint.

       89.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 89 of the Complaint.



                                               - 10 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 11 of 23




DATTCO’s Violations of the Anti-Idling Regulation

       90.     DATTCO admits that it owns and/or operates vehicles in Connecticut, including

diesel-fueled vehicles, but denies the remainder of the allegations in Paragraph 90 of the

Complaint.

       91.     DATTCO admits that vehicles it owns and/or operates, including diesel-fueled

school buses, have internal combustion engines, but denies the remainder of the allegations in

Paragraph 91 of the Complaint.

       92.     In response to Paragraph 92 of the Complaint, DATTCO admits that the term

“idling” generally refers to the operation of a vehicle’s engine when the vehicle is not in motion.

       93.     In response to Paragraph 93 of the Complaint, DATTCO admits that, during

idling, a vehicle’s engine continues to operate, and it can generate byproducts.

       94.     In response to Paragraph 94 of the Complaint, DATTCO admits that it operates

vehicles, the combustion engines in which vehicles may generate byproducts while in operation,

and such byproducts may be released into the vehicle’s surroundings.

       95.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 95 of the Complaint.

       The New Canaan High School Lot

       96.     DATTCO admits that it owns and/or operates vehicles on the New Canaan High

School Lot, but denies the remainder of the allegations contained in Paragraph 96 of the

Complaint.




                                               - 11 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 12 of 23




       97.     DATTCO admits that it uses vehicles it owns and/or operates on the New Canaan

High School Lot to serve its contract with the New Canaan Public Schools, but denies the

remainder of the allegations contained in Paragraph 97 of the Complaint.

       98.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 98 of the Complaint.

       99.     DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 99 of the Complaint.

       100.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 100 of the Complaint.

       101.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 101 of the Complaint.

       102.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 102 of the Complaint.

       103.    The allegations contained in Paragraph 103 contain a legal conclusion to which no

response is required. To the extent a response is required, DATTCO is without knowledge or

information sufficient to form a belief as to the facts that caused plaintiff to allege the conclusion

contained in Paragraph 103 of the Complaint.

       104-133.        DATTCO is without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraphs 104-133 of the Complaint.

       134.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 134 of the Complaint.




                                                - 12 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 13 of 23




       135.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 135 of the Complaint.

       136.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 136 of the Complaint.

       The River Street Lot in Bridgeport

       137.    DATTCO admits that it owns and/or operates vehicles on the River Street Lot, but

denies the remainder of the allegations contained in Paragraph 137 of the Complaint.

       138.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 138 of the Complaint.

       139.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 139 of the Complaint.

       140.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 140 of the Complaint.

       141.    The allegations contained in Paragraph 141 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, DATTCO is

without knowledge or information sufficient to form a belief as to the facts that caused plaintiff

to allege the conclusion contained in Paragraph 141 of the Complaint.

       142-171.        DATTCO is without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraphs 142-171 of the Complaint.

       172.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 172 of the Complaint.




                                               - 13 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 14 of 23




       173.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 173 of the Complaint.

       174.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 174 of the Complaint.

       The Nutmeg Road Lot in South Windsor

       175.    DATTCO admits that it owns and/or operates vehicles on the Nutmeg Road Lot,

but denies the remainder of the allegations contained in Paragraph 175 of the Complaint.

       176.    DATTCO admits that it uses vehicles it owns and/or operates on the Nutmeg

Road Lot, but denies the remainder of the allegations contained in Paragraph 176 of the

Complaint.

       177.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 177 of the Complaint.

       178.    The allegations contained in Paragraph 178 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, DATTCO is

without knowledge or information sufficient to form a belief as to the facts that caused plaintiff

to allege the conclusion contained in Paragraph 178 of the Complaint.

       179-208.        DATTCO is without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraphs 179-208 of the Complaint.

       209.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 209 of the Complaint.

       210.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 210 of the Complaint.



                                               - 14 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 15 of 23




       211.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 211 of the Complaint.

       The South Street Lot in New Britain

       212.    DATTCO admits that it owns and/or operates vehicles on the South Street Lot,

but denies the remainder of the allegations contained in Paragraph 212 of the Complaint.

       213.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 213 of the Complaint.

       214.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 214 of the Complaint.

       215.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 215 of the Complaint.

       216.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 216 of the Complaint.

       217.    The allegations contained in Paragraph 217 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, DATTCO is

without knowledge or information sufficient to form a belief as to the facts that caused plaintiff

to allege the conclusion contained in Paragraph 217 of the Complaint.

       218-229.        DATTCO is without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraphs 218-229 of the Complaint.

       230.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 230 of the Complaint.




                                               - 15 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 16 of 23




       231.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 231 of the Complaint.

       232.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 232 of the Complaint.

       The Sandbank Road Lot in Cheshire

       233.    DATTCO admits that it owns and/or operates vehicles on the Sandbank Road Lot,

but denies the remainder of the allegations contained in Paragraph 233 of the Complaint.

       234.    DATTCO admits that it uses vehicles it owns and/or operates on the Sandbank

Road Lot to serve its contract with the Cheshire Public Schools, but denies the remainder of the

allegations contained in Paragraph 234 of the Complaint.

       235.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 235 of the Complaint.

       236.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 236 of the Complaint.

       237.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 237 of the Complaint.

       238.    The allegations contained in Paragraph 238 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, DATTCO is

without knowledge or information sufficient to form a belief as to the facts that caused plaintiff

to allege the conclusion contained in Paragraph 238 of the Complaint.

       239-249.        DATTCO is without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraphs 239-249 of the Complaint.



                                               - 16 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 17 of 23




       250.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 250 of the Complaint.

       251.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 251 of the Complaint.

       252.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 252 of the Complaint.

       The Commerce Circle Lot in Durham

       253.    DATTCO admits that it owns and/or operates vehicles on the Commerce Circle

Lot, but denies the remainder of the allegations contained in Paragraph 253 of the Complaint.

       254.    DATTCO admits that it uses vehicles it owns and/or operates on the Commerce

Circle Lot to serve its contract with Regional School District Number 13, but denies the

remainder of the allegations contained in Paragraph 254 of the Complaint.

       255.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 255 of the Complaint.

       256.    The allegations contained in Paragraph 256 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, DATTCO is

without knowledge or information sufficient to form a belief as to the facts that caused plaintiff

to allege the conclusion contained in Paragraph 256 of the Complaint.

       257.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 257 of the Complaint.

       258.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 258 of the Complaint.



                                               - 17 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 18 of 23




       259.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 259 of the Complaint.

       260.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 260 of the Complaint.

       261.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 261 of the Complaint.

       The Canal Street Lot in Plainville

       262.    DATTCO admits that it owns and/or operates vehicles on the Canal Street Lot,

but denies the remainder of the allegations contained in Paragraph 262 of the Complaint.

       263.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 263 of the Complaint.

       264.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 264 of the Complaint.

       265.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 265 of the Complaint.

       266.    The allegations contained in Paragraph 266 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, DATTCO is

without knowledge or information sufficient to form a belief as to the facts that caused plaintiff

to allege the conclusion contained in Paragraph 266 of the Complaint.

       267-282.        DATTCO is without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraphs 267-282 of the Complaint.




                                               - 18 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 19 of 23




       283.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 283 of the Complaint.

       284.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 284 of the Complaint.

       285.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 285 of the Complaint.

       The Hemingway Street Lot in New Haven

       286.    DATTCO admits that it owns and/or operates vehicles on the Hemingway Street

Lot, but denies the remainder of the allegations contained in Paragraph 286 of the Complaint.

       287.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 287 of the Complaint.

       288.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 288 of the Complaint.

       289.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 289 of the Complaint.

       290.    The allegations contained in Paragraph 290 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, DATTCO is

without knowledge or information sufficient to form a belief as to the facts that caused plaintiff

to allege the conclusion contained in Paragraph 290 of the Complaint.

       291-297.        DATTCO is without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraphs 291-297 of the Complaint.




                                               - 19 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 20 of 23




       298.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 298 of the Complaint.

       299.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 299 of the Complaint.

       300.    DATTCO is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph 300 of the Complaint.

                                          COUNT ONE

         Violation of the Clean Air Act and Connecticut State Implementation Plan

       301.    DATTCO incorporates the responses to the allegations contained in the above

paragraphs as though fully set forth herein.

       302.    The allegations asserted in Paragraph 302 of the Complaint characterize and quote

a federal statute and state regulation to which no response is required. To the extent a response is

required, DATTCO notes that the referenced statute and regulation speak for themselves.

       303.    DATTCO denies the allegations contained in Paragraph 303 of the Complaint.

       304.    DATTCO denies the allegations contained in Paragraph 304 of the Complaint.

       305.    DATTCO denies the allegations contained in Paragraph 305 of the Complaint.

       306.    DATTCO denies the allegations contained in Paragraph 306 of the Complaint.

       307.    DATTCO denies the allegations contained in Paragraph 307 of the Complaint.




                                               - 20 -
            Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 21 of 23




                                  AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

        DATTCO states that plaintiff’s Complaint fails to state a claim upon which relief may be

granted.

                              SECOND AFFIRMATIVE DEFENSE

        DATTCO states that plaintiff does not have standing to pursue one or more of the claims

asserted in the Complaint.

                               THIRD AFFIRMATIVE DEFENSE

        DATTCO states that plaintiff’s claims are barred by estoppel.

                              FOURTH AFFIRMATIVE DEFENSE

        DATTCO states that plaintiff’s claims are barred because DATTCO’s conduct comports

with all statutory and regulatory requirements.

                                FIFTH AFFIRMATIVE DEFENSE

        DATTCO states that plaintiff’s claims are barred by the acts or omissions of third parties.

                                SIXTH AFFIRMATIVE DEFENSE

        DATTCO states that plaintiff’s request for the entry of injunctive relief fails to establish

the necessary elements, including but not limited to a likelihood of success on the merits,

irreparable harm, and/or that the balance of harms favors plaintiff.

                             SEVENTH AFFIRMATIVE DEFENSE

        DATTCO states that plaintiff’s requests for equitable relief are contrary to the public

interest.




                                                - 21 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 22 of 23




                             EIGHTH AFFIRMATIVE DEFENSE

        DATTCO states that the Court is without jurisdiction to award plaintiff the relief

requested.

                              NINTH AFFIRMATIVE DEFENSE

        DATTCO reserves the right to assert additional affirmative defenses that may become

apparent during the course of discovery.




                                            DEFENDANT,
                                            DATTCO, Inc.


                                            By     /s/ Megan E. Baroni
                                              James P. Ray (ct 12457)
                                              Megan E. Baroni (ct 27827)
                                              E-mail: mbaroni@rc.com
                                              Robinson & Cole LLP
                                              1055 Washington Boulevard
                                              Stamford, CT 06901
                                              Tel. No.: 203-462-7500
                                              Fax No.: 203-462-7599
                                              Its Attorneys




                                             - 22 -
        Case 3:20-cv-00234-JAM Document 11 Filed 05/29/20 Page 23 of 23




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, a copy of the foregoing Notice of Appearance was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by email to all parties by operation of the Court’s electronic filing system

or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.



                                                     /s/ Megan E. Baroni
                                               Megan E. Baroni




                                                - 23 -
